DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed 12 November 2020.  Claims 1-13 are pending and have been examined. 

Examiner’s Note

The claim recites the combination of additional elements of receiving, via a remote operation device, remotely operating construction equipment, acquiring operational data in order to calculate a skill level of an operator as function of testing the skill of the remote operation. The claim as a whole integrates the mental process of collecting information and analyzing the data into a practical application. Specifically, the additional elements recite a specific manner of remotely controlling and monitoring equipment to provide a skill level which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JONES et al (U.S. Patent Publication 2014/0315164 A1) (hereafter Jones).

	Referring to Claim 1, Jones teaches a skill evaluation system comprising:

a remote operation device configured to allow an operator to remotely operate a construction machine (see; see par. [0039] of Jones teaches the remote operating a device, including par. [0048] the operating of an excavator).

a server communicatively connected to the remote operation device, wherein the server includes: (see; par. [0042] of Jones teaches a remote computing device (i.e. server), par. [0039] connected remotely with equipment at a par. [0014] construction site).

an acquisition unit configured to acquire an operation record of the remote operation device by the operator, and a test result of a predetermined test for ensuring that a skill level of the operator for the remote operation is equal to or higher than a certain level (see; par. [0039] of Jones teaches the collection of data, par. [0031] that is used to remotely determine a skill level, based on par. [0021] the evaluation of the worker, par. [0064]-[0066] where once the evaluation is made based on the results a relaxing the restrictions based on the determined skill level (i.e. equal to or higher than)).

a work history database configured to store the operation record and the test result as a work history (see; par. [0039] of Jones teaches the continuous collecting of data (i.e. work history) indicating the performance, where the par. [0020]-[0021] the data is used evaluate the performance of the worker).

a skill level calculation unit configured to calculate the skill level of the operator for the remote operation based on the work history stored in the work history database (see; par. [0021]-[0023] of Jones teaches determining a skill level based on an evaluation of the work performed by a worker, and par. [0039] can be completed when remotely controlling a machine).

a presentation unit configured to present the skill level (see; par. [0021]-[0023] of Jones teaches the presentation of skill level).


	Referring to Claim 2, see discussion of claim 1 above, while Jones teaches the system above, Jones further discloses a system having the limitations of.

the operation record includes at least one of an actual work record obtained by actually executing the remote operation of the construction machine and a simulation record obtained by executing simulation of the remote operation (see; par. [0031] of Jones teaches the collection of data used to determine a skill level based on comparing the performance of the operator including the remotely operating of equipment such as, par. [0043] an excavator).


	Referring to Claim 3, see discussion of claim 1 above, while Jones teaches the system above, Jones further discloses a system having the limitations of.

the test result is a result of a predetermined test for ensuring that the skill level of the operator for at least one of the remote operation when actually executing the remote operation of the construction machine, and a remote operation on the simulation when executing the simulation of the remote operation is equal to or higher than a certain level (see; par. [0019] of Jones teaches evaluating the performance of an operator, par. [0044] in  a simulated environment, as well as par. [0039] a remote operation of equipment, where the par. [0031] and par. [0064]-[0066] where once the evaluation is made based on the results a relaxing the restrictions based on the determined skill level (i.e. equal to a level)).


	Referring to Claim 4, see discussion of claim 1 above, while Jones teaches the system above, Jones further discloses a system having the limitations of.

the remote operation device further includes a mode execution unit that executes at least one mode of an actual work mode of actually executing the remote operation of the construction machine, a simulation mode of executing the simulation of the remote operation, and a test mode of' executing the predetermined test for ensuring that the skill level of the operator for the remote operation is equal to or higher than a certain level (see; par. [0039] of Jones teaches the remote operation of a device, where par. [0038] multiple modes are available including work mode, learning mode, and a par. [0044] simulation mode, where par. [0019] an evaluation of the worker is performed (i.e. performance) and par. [0064]-[0066] where once the evaluation is made based on the results a relaxing the restrictions based on the determined skill level (i.e. equal to a level)).


	Referring to Claim 5, see discussion of claim 4 above, while Jones teaches the system above, Jones further discloses a system having the limitations of.

the remote operation device further includes a mode changeover unit configured to receive a changeover instruction by the operator to make a changeover between at least two of the modes (see; par. [0038] of Jones teaches the switching (i.e. changeover) between learning and work modes, and par. [0039] and can be evaluated remotely).

the mode execution unit executes the mode received by the mode changeover unit (see; par. [0038] of Jones teaches a mode switching (i.e. changeover) is controlled by a control circuit (i.e. changeover unit)).


	Referring to Claim 6, see discussion of claim 4 above, while Jones teaches the system above, Jones further discloses a system having the limitations of.

the operation record includes a first work time in the actual work mode and a second work time in the simulation mode (see; par. [0044] of Jones teaches the evaluating of multiple work simulations for performance evaluation). 

the work history database stores a cumulative value of the first work time and a cumulative value of the second work time, (see; par. [0052] of Jones teaches the evaluating of multiple work situations is order to identify par. [0031]-[0032] an incremental increase in skill).

the skill level calculation unit calculates the skill level of the operator for the remote operation to be higher as the cumulative value of the first work time and the cumulative value of the second work time stored in the work history database increase (see; par. [0064]-[0066] of Jones teaches the monitoring and recording of work level and over time evaluate and determining a skill level and allows a restriction on more advanced actions, which is based on par. [0021] monitoring the performance).


	Referring to Claim 7, see discussion of claim 4 above, while Jones teaches the system above, Jones further discloses a system having the limitations of.

wherein the test result is a pass or fail result of the test executed in the test mode (see; par. [0062] of Jones teaches that based on the performance of the operator (i.e. pass) then an increase of the capability of the machine is performed).

when the test result indicates a pass, the skill level calculation unit calculates the skill level higher than when the test result indicates a failure (see; par. [0062] of Jones teaches that based on the performance of the operator (i.e. pass) which is viewed as a threshold then an increase of the capability of the machine is performed).


	Referring to Claim 8, see discussion of claim 4 above, while Jones teaches the system above, Jones further discloses a system having the limitations of.

the remote operation includes a plurality of work contents (see; par. [0039] of Jones teaches the remote performing of work, that is based on par. [0050] required parameters, tasks or procedures (i.e. work content)).

the mode execution unit executes the actual work mode, the simulation mode, and the test mode for each of the work contents (see; par. [0038]-[0039] of Jones teaches the remote operation of a device, where par. [0038] multiple modes are available including work mode, learning mode, and a par. [0044] simulation mode, where par. [0019] an evaluation of the performance (i.e. test) is performed, of the par. [0050] required parameters, tasks or procedures (i.e. work content)).

the work history database stores each of the cumulative value of the first work time in the actual work mode, the cumulative value of the second work time in the simulation mode, and the pass or fail result of the test executed in the test mode in association with each of the executed work contents (see; par. [0064]-[0066] of Jones teaches the monitoring and recording of work level and over time evaluate and determining a skill level (i.e. pass or fail) and allows a restriction on more advanced actions, which is based on par. [0021] monitoring the 

the skill level calculation unit calculates the skill level for each of the work contents (see; par. [0064] of Jones teaches the skill level is determined, in order par. [0020] determine a level of skill, that is based on par. [0050] required parameters, tasks or procedures (i.e. work content)).


	Referring to Claim 9, see discussion of claim 4 above, while Jones teaches the system above, Jones further discloses a system having the limitations of.

the actual work mode, the simulation mode, and the test mode are each executable by the construction machine having a different specification (see; par. [0020] of Jones teaches the evaluation of a skill level of worker, utilizing par. [0038] work mode, learning mode, and a par. [0044] simulation mode, par. [0037] for different pieces of equipment). 

the work history database stores each of the cumulative value of the first work time in the actual work mode, the cumulative value of the second work time in the simulation mode, and the pass or fail result of the test executed in the test mode in association with the executed specification (see; par. [0064]-[0066] of Jones teaches the monitoring and recording of work level and over time evaluate and determining a skill level (i.e. pass or fail) and allows a restriction on more advanced actions, which is based on par. [0021] monitoring the performance, par. [0037] for different types of machines, and par. [0044] also taking into account simulator experience).

the skill level calculation unit calculates the skill level corresponding to the specification (see; par. [0037] of Jones teaches a determined skill level that is based on different types of machines).


	Referring to Claim 10, see discussion of claim 1 above, while Jones teaches the system above, Jones further discloses a system having the limitations of.

the server further includes a prohibition unit configured to prohibit the operator from executing the actual work mode of actually executing the remote operation of the construction machine when the skill level is less than a reference level (see; par. [0064]-[0066] of Jones teaches the monitoring and recording of work level and over time evaluate and determining a skill level (i.e. less than a reference level) and allows a restriction on more advanced actions, which is based on par. [0021] monitoring the performance).


	Referring to Claim 11, see discussion of claim 1 above, while Jones teaches the system above, Jones further discloses a system having the limitations of.

wherein the acquisition unit acquires an inquiry request of the operator from an orderer terminal possessed by a work orderer who orders the work of the remote operation to the operator (see; par. [0040]-[0041] of Jones teaches devices to determined the experience level of a operator, par. [0039] based on the remote monitoring of work being performed, that is based on par. [0050] required parameters, tasks or procedures (i.e. work content)).

when the acquisition unit acquires the inquiry request, the presentation unit notifies the orderer terminal of the skill level of the operator (see; par. [0023] of Jones teaches the visual feedback, of measured par. [0022] skill level, which is based par. [0037] on points that are earned to determine a skill level, that is based on par. [0050] required parameters, tasks or procedures (i.e. work content)).


Referring to Claim 12, Jones teaches a skill evaluation method.  Claim 12 recites the same or similar limitations as those addressed above in claim 1, Claim 12 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 13, see discussion of claim 1 above, while Jones teaches the medium above, Jones further discloses a medium having the limitations of.

non-transitory computer-readable recording medium recording a program for causing a computer to execute the skill evaluation (see; par. [0007] of Jones teaches a computer readable medium to perform the skill rating (i.e. evaluation)).



Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Nielsen et al. (U.S. Patent 9,646,275 B2) discloses methods and apparatus for assessing risks associated with locate request tickets based on historical information.
Krishnaswami et al. (U.S. Patent Publication 2017/0243466 A1) discloses generating recommended maintenance steps for industrial machine based on historical machines based on historical interaction data with mobile application.
MAURYA et al. (U.S. Patent Publication 2017/0154307 A1) discloses personalized data-driven skill recommendation and skill gap prediction.
Marino et al. (U.S. Patent Publication 2015/0140526 A1) discloses systems methods for career preferences assessment.
Greaney (U.S. Patent Publication 2014/0214709 A1) discloses occupational performance assessment apparatuses, methods and systems.
Paramoure et al. (U.S. Patent Publication 2010/0250318 A1) discloses an apparatus, methods, and articles of manufacture for addressing performance problems within an organizational via training.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623
/ANDRE D BOYCE/Primary Examiner, Art Unit 3623